Citation Nr: 0009553	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  95-04 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in \


THE ISSUE

Whether the severance of service connection for intermittent 
claudication was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant had active service from May 1946 to January 
1947, October 1947 to February 1954, and October 1954 to 
April 1968.  This appeal is from the November 1993 decision 
of the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).

In October 1999, the RO sent the veteran a statement of the 
case on the issues of service connection for peripheral 
vascular disease secondary to tobacco use in service and 
service connection for nicotine dependence due to smoking in 
service.  An appeal on these issues is not of record.  
Consequently, these matters are not before the Board.  
38 U.S.C.A. §§ 7104, 7105 (West 1991).  

Also in October 1999, the RO complied with the Board's August 
1996 and November 1998 remands and adjudicated the issues of 
entitlement to service connection for atherosclerotic heart 
disease as secondary to service-connected varicose veins and 
service connection for peripheral vascular disease as 
secondary to service-connected varicose veins.  The veteran 
was notified that month that the claim was not well grounded 
as there was no medical evidence linking the claimed 
disability to a service-connected disability or to disease or 
injury in service.  This fulfilled VA's duty to notify the 
veteran of the evidence needed to support his claim.  
38 U.S.C.A. § 5103 (West 1991).  A notice of disagreement on 
these issues is not of record.  Consequently, these matters 
are not before the Board.  38 U.S.C.A. §§ 7104, 7105 (West 
1991).  


FINDINGS OF FACT

1.  At the time of the December 1991 rating decision finding 
intermittent claudication to be part and parcel of the 
veteran's service-connected bilateral varicose vein 
disability, there was no competent evidence of an etiologic 
nexus between the claimed intermittent claudication and the 
service-connected bilateral varicose veins.  

2.  As there was no evidence of a connection, the claim was 
not even well grounded, and the grant of service connection 
was clearly and unmistakably erroneous.  

3.  At the time of the November 1993 rating decision, which 
found clear and unmistakable error in the grant of service 
connection, there was no competent evidence of an etiologic 
nexus between the claimed intermittent claudication and the 
service-connected bilateral varicose veins.  

4.  Currently, there is still no competent evidence of an 
etiologic nexus between the claimed intermittent claudication 
and the service-connected bilateral varicose veins.  


CONCLUSION OF LAW

The factual and regulatory criteria for severance of service 
connection of intermittent claudication of the lower 
extremities are met.  38 C.F.R. § 3.105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  

Any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated.  Thus when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

The appellant contends that the RO improperly severed service 
connection for intermittent claudication of the lower 
extremities.  He avers that intermittent claudication is a 
symptom of arterial disease, and that varicose veins is an 
arterial disease.  He argues, therefore, that the December 
1991 rating decision finding intermittent claudication to be 
part and parcel of his service-connected bilateral varicose 
vein disability was correct, and the November 1993 finding of 
clear and unmistakable error in the granting of service 
connection for intermittent claudication was itself 
erroneous.  He seeks restoration of service connection for 
bilateral intermittent claudication.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Available service medical records include a June 1958 
treatment record showing complaints of aching in the calves 
with prolonged standing and a history of vein stripping three 
years previously.  The finding was recurrent moderate 
superficial varices, bilateral calves.  A reenlistment 
physical examination report of September 1961 noted a right 
leg surgical scar.  A February 1963 report of hospitalization 
for gastric ulcer noted prior medical history of ligation and 
stripping of the whole right leg at Fort Campbell in 1955; no 
sequelae.  A January 1968 medical history for retirement 
reiterated the history of right leg ligation and vein 
stripping in 1955.  An electrocardiogram (EKG) of January 
1968 was within normal limits.  The available medical records 
are silent for complaint, finding, or diagnosis of 
atherosclerotic coronary artery disease or of atherosclerotic 
peripheral vascular disease.

On VA examination in September 1971, the appellant reported 
his right leg was asymptomatic, but he had occasional burning 
in the left calf.  Examination found scars of the right leg 
from ligation of varicose veins and several bluish veins of 
the left calf without actual varicosity.  Lower peripheral 
blood vessels were found normal.  Cardiac examination was 
normal.

VA outpatient records of October 1979 show stable angina.  
Private medical records of April 1982 from Florida Hospital 
show the appellant had two-vessel cardiac revascularization 
with saphenous vein of the left leg.  VA examination in 
September 1984 indicated peripheral circulatory problems.  On 
VA examination in March 1985, the examiner noted the history 
of right leg ligation in service, with veins starting to 
return and current complaints of weakness and some pain in 
the legs.  The examiner noted the left saphenous vein removal 
for use in coronary bypass surgery in 1982, with occasional 
left leg cramping and swelling.  The left dorsalis pedis and 
posterior pedal pulses were absent and both feet were dusky 
colored.  There were some varicosities of the right leg.  
Diagnoses included post-operative coronary artery bypass 
operation and recurrent varicose veins of the right leg.  
There was no diagnosis of claudication or opinion of a 
relationship between varicose veins and any atherosclerotic 
disease.  In May 1985, the RO awarded service connection for 
bilateral varicose veins.

A statement of November 1986 from E.H. Willard, III, M.D., 
reported recurring coronary artery blockage.  A November 1989 
treatment record from R. Cassady, M.D., described a November 
1989 arteriogram as showing intermittent claudication and 
lower extremity peripheral artery blockages.

In February 1991, the appellant filed an informal claim for 
increased rating for varicose veins.  VA examination of 
November 1991 showed moderate varicose veins of the left leg 
above and below the knee and moderately severe varicose veins 
of the right leg above and below the knee.  The diagnosis was 
varicosities of both lower legs.

In December 1991 the RO found that intermittent claudication 
of the lower extremities was "part and parcel" of the 
service-connected bilateral varicose veins.  The rating 
action renamed the service-connected disability as 
"intermittent claudication with varicose veins both lower 
extremities, rated 40 percent disabling under diagnostic code 
7116-7120 of the VA Schedule for Rating Disabilities.

After the December 1991 rating action, additional private and 
VA medical evidence entered the record.

An October 1990 discharge summary from Winter Haven Hospital 
shows the appellant was admitted for myocardial infarction.  
Discharge diagnoses included atherosclerotic coronary artery 
disease (ASCAD), acute inferior wall myocardial infarction; 
and atherosclerotic peripheral vascular disease (ASPVD).  

A March 1992 VA Vascular surgery report identified the 
appellant as status post coronary artery bypass graft having 
bilateral lower extremity claudication.  An April 1992 
statement from Dr. Willard reported the appellant had severe 
peripheral vascular disease.  VA noninvasive vascular studies 
of the arteries of the lower extremities in August 1992 and 
June 1993 showed arterial insufficiencies, the former 
indicating right-sided claudication, the other consistent 
with no claudication.  Noninvasive vascular study of the 
lower extremity veins in June 1993 showed no evidence of 
acute, recent, or chronic deep venous obstruction.  There was 
evidence of superficial venous valvular incompetence in the 
right lower extremity per venous PPG (photoplethysmography) 
examination.

In a July 1993 rating decision, the RO determined that under 
the standards promulgated in section 3.105(a), title 38, Code 
of Federal Regulations the December 1991 grant of service 
connection for intermittent claudication as part and parcel 
of service-connected bilateral varicose veins was a clear and 
unmistakable error.  As mandated by section 3.105(d), title 
38, Code of Federal Regulations, the RO informed the 
appellant by letter dated August 25, 1993, that the rating 
decision of December 1991 involved a clear an unmistakable 
error and of its proposal to sever service connection under 
the governing regulation.

In November 1993, the RO made a final rating action to sever 
service connection for intermittent claudication.  In January 
1994, the RO issued a statement of the case that set forth 
the regulation governing the criteria for severance of 
service connection and the effective date for reduction of 
compensation payments related to the severance.  In a letter 
of February 2, 1994, the RO notified the appellant by letter 
of the execution of the severance, with reduction of 
compensation payments effective January 1, 1994.

In January 1994 the appellant submitted the above mentioned 
October 1990 report from Florida Hospital and a photograph 
showing his lower legs.

In a March 1994 examination report, Dr. Cassady gave history 
of initially seeing the appellant for bilateral claudication 
in 1988, with arteriogram then showing femoral artery blocks.  
He noted the history of saphenous vein ligation and stripping 
on the right for varicose veins, and of saphenous vein 
harvesting for coronary bypass surgery.  On examination the 
doctor noted mild varicose veins above the knee, worse in the 
right leg than the left, and some varicosities in the 
tributaries in the lower legs; he noted again, the main 
trunks of the veins in each leg having been stripped.  There 
was no evidence of ulceration, scarring, or discoloration.  
The doctor stated the appellant still had calf claudication 
because of his bilateral superficial femoral artery blocks.

In a June 1994 RO hearing, the appellant described a June 
1993 VA examination.  He testified about the symptoms he 
experienced in his legs and his understanding that his 
varicose veins were part of a circulatory problem in his 
lower legs that caused his pain.

VA outpatient records from February 1994 to July 1997 show 
primarily management and treatment for ASCAD and ASPVD with 
bilateral lower extremity claudication.  Varicose veins are 
mentioned on problem lists of December 1996 and January 1997.  
There is no record of treatment of varicose veins.

On VA examination In November 1996, the examiner summarized 
the appellant's medical history regarding varicose veins, 
ASCAD and ASPVD.  The appellant complained of leg cramps and 
claudication with 100 yards of walking, with the symptoms 
going on for about the past six years.  The appellant had a 
left femoral bruit and adequate femoral and popliteal pulses.  
Dorsalis pedis and posterior tibial pulses could not be 
palpated bilaterally.  There was hair loss, edema, and cool 
skin of both legs, bilaterally.  The doctor reviewed the 
several cardiac and arterial diagnostic and clinical tests of 
record, noting the various findings showing ASCAD and ASPVD.  
The diagnoses were coronary artery disease, status post two-
vessel coronary artery bypass graft in 1982; angina pectoris; 
and evidence of symptomatic peripheral vascular disease.

The examiner commented that the appellant had documented 
ASCAD since 1982.  The symptoms of intermittent claudication 
were said to date from about 1989, which correlated with 
physical examination and peripheral vascular studies from 
that time.  He further stated that both ASCAD and ASPVD share 
the same etiologic process, generalized atherosclerosis.  The 
doctor expressed the opinion that neither is related to 
varicose veins, which are a separate disease process.

II.  Analysis

VA regulation provides for severance of service connection 
under certain circumstances:

Subject to the limitations contained in 
§§ 3.114 and 3.957, service connection 
will be severed only where evidence 
establishes that it is clearly and 
unmistakably erroneous (the burden of 
proof being upon the Government).  (Where 
service connection is severed because of 
a change in or interpretation of a law or 
Department of Veterans Affairs issue, the 
provisions of § 3.114 are for 
application.)  A change in diagnosis may 
be accepted as a basis for severance 
action if the examining physician or 
physicians or other proper medical 
authority certifies that, in the light of 
all accumulated evidence, the diagnosis 
on which service connection was 
predicated is clearly erroneous.  This 
certification must be accompanied by a 
summary of the facts, findings, and 
reasons supporting the conclusion.  When 
severance of service connection is 
considered warranted, a rating proposing 
severance will be prepared setting forth 
all material facts and reasons.  The 
claimant will be notified at his or her 
latest address of record of the 
contemplated action and furnished 
detailed reasons therefor and will be 
given 60 days for the presentation of 
additional evidence to show that service 
connection should be maintained.  Unless 
otherwise provided in paragraph (i) of 
this section, if additional evidence is 
not received within that period, final 
rating action will be taken and the award 
will be reduced or discontinued, if in 
order, effective the last day of the 
month in which a 60-day period from the 
date of notice to the beneficiary of the 
final rating action expires.

38 C.F.R. § 3.105(d) (1998).  None of the exceptional 
conditions in the cited regulation exist in this case.

The United States Court of Veterans Appeal has provided 
generally applicable guidance on identifying clear and 
unmistakable error (CUE):

CUE is a very specific and rare kind of "error."  
It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the error.  Thus even 
where the premise of error is accepted, if it is 
not absolutely clear that a different result would 
have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (emphasis in 
original) (citing Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc)).

A well grounded claim for secondary service connection 
requires evidence from a trained medical professional which 
connects the service-connected disability to the claimed 
disability.  The relationship between medical conditions is a 
medical question which requires evidence from a medical 
professional with the training and experience to provide a 
competent opinion.  As a lay witness, the veteran's own 
conclusion, stated in support of his claim, that his 
intermittent claudication is secondary to his service-
connected disability is not competent evidence as to the 
issue of medical causation.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

In the instant case, the inclusion of intermittent 
claudication was based on no evidence.  The evidence of 
record at the time was devoid of any medical opinion relating 
the claudication to the service-connected varicose veins.  

Further, there was no evidence that varicose veins aggravated 
the claudication.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Claudication was addressed in the medical record only in the 
context of monitoring or treating ASPVD.  The December 1991 
rating decision clearly based the association of intermittent 
claudication with bilateral varicose veins on nothing that 
can be found in the record then before it.

Basing an affirmative finding on no evidence whatsoever is an 
error of fact that compels the conclusion, with which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  The AOJ clearly 
and unmistakably erred in service-connecting intermittent 
claudication absent any evidence of an association between 
the varicose veins and the claudication and in rating the 
redenominated service-connected disability in part based on 
disability attributable to intermittent claudication.  

The grant of service connection for intermittent claudication 
was clearly and unmistakably erroneous when it was made 
because there was no competent evidence of a connection at 
that time.  It is noteworthy that although the RO notified 
the veteran of this defect, he has not cured it.  There was 
no competent evidence of a connection when severance was 
proposed, when the severance was carried out, or now.  The 
claim was not well grounded at any relevant time.  
Consequently, the Board concludes that the grant of service 
connection for intermittent claudication was clearly and 
unmistakably erroneous and the subsequent the severance was 
proper.  


ORDER

Severance of service connection of intermittent claudication 
of the lower extremities is affirmed.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

